        Case 4:17-cv-02379-MWB Document 33 Filed 03/08/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAND KNOB INVESTMENT                                No. 4:17-CV-02379
PARTNERS,
                                                    (Judge Brann)
              Plaintiff.

       v.

ROCKDALE MARCELLUS LLC,

             Defendant.

                                      ORDER

      AND NOW, this 8th day of March 2019, in light of Brendan A. O’Donnell,

Esquire’s Letter to the Court indicating that the matter has settled, ECF No. 32, IT

IS HEREBY ORDERED that this action is dismissed without costs and without

prejudice to the right of either party, upon good cause shown, to reinstate the

action within sixty (60) days if the settlement is not consummated.

                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
